Citation Nr: 0209528	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  98-15 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a head trauma with headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service from March 
1976 to December 1978.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1998 rating 
decision by the Waco, Texas, Regional Office of the 
Department of Veterans Affairs (VA).  The veteran requested a 
hearing before a hearing officer at the RO, but withdrew his 
request in January 1999 and accepted a VA examination in lieu 
of the hearing.  In July 2002, the veteran submitted 
correspondence from his treating physician which raised 
claims of service connection for anxiety, depression, chest 
pain, and hypertension.  These matters are referred to the RO 
for appropriate action.


FINDING OF FACT

Residuals of head trauma are manifested by subjective 
complaints of headaches, only.


CONCLUSION OF LAW

A rating in excess of 10 percent for residuals of head trauma 
with headaches is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.124a, 4.130, 
Diagnostic Codes 8045, 9403 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The RO has reviewed this case under the VCAA and implementing 
regulations.  The veteran was advised of this in a March 2002 
supplemental statement of the case.

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Well-groundedness is not an issue.  The record includes 
service medical records, private medical records, VA 
examination reports, and VA treatment records.  Attempts to 
obtain private medical records from one doctor were 
unsuccessful; the veteran was notified and asked for 
assistance in obtaining the records, but only one private 
doctor responded to the RO's inquiry.  The veteran has been 
notified of the applicable laws and regulations.  The rating 
decision, statement of the case, and supplemental statement 
of the case have informed him what he needs to establish 
entitlement to the benefit sought and what evidence VA has 
obtained.

Factual Background

The veteran sustained a head trauma in service in October 
1978 when he fell down a flight of stairs and struck his 
head.  He lost consciousness, and began complaining of 
headaches from that time.  

Private treatment records from March 1996 to September 1997 
reveal complaints of headaches since a 1978 fall in the 
military.  A past medical history of migraine headaches was 
noted.

VA treatment records from September 1996 to September 1997 
reveal complaints of continued headaches.  In September 1995, 
the veteran reported that his "migraines" could last two or 
three days.  Tension headaches were diagnosed.  In August 
1997, he stated that he had two to four headaches a week, and 
the headaches could last 2 days.  He did not have nausea.  
The diagnosis was "recurrent headaches- ? post trauma."  In 
September 1997, the veteran reported that his medication was 
not helpful.  His headaches continued to come and go, without 
nausea, vomiting, or changes in vision.

Private treatment records from August 1997 to October 1997 
reveal complaints of headaches.  The veteran stated in August 
1997 that that the headaches were occurring more frequently, 
and were now every other day.  He related some of the problem 
to work stress.  In letters to the veteran's employer, the 
doctor noted treatment for "chronic headaches" in addition 
to depression and anxiety.

On February 1999 VA neurological examination, the veteran 
reported having headaches since falling down stairs in 1978, 
while in the military.  Records indicated that the headaches 
were more due to tension than any organic headache syndrome.  
He reported two hospitalizations related to overdoses of his 
headache medication, but could not remember where they took 
place.  On physical examination, cranial nerves were normal.  
Motor and sensory examination was within normal limits.  
Reflexes were absent bilaterally, which was not unusual or 
significant.  The veteran did appear "mentally dull."  The 
headaches were in the occipital region, and went down his 
neck.  The examiner opined that the veteran did not have an 
organically based headache, but instead had tension 
headaches.  They lasted a few hours, and occurred once or 
twice a week.  This did not eliminate a traumatic origin of 
the headaches, but did indicate that there was no 
intracranial lesion.

A July 2002 letter from the veteran's treating physician did 
not refer to headaches.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's disability has been rated under Codes 9403 and 
8045.  Code 9403, dementia due to head trauma, rates the 
disability as a mental disorder, and assigns a rating based 
upon the degree of functional impairment.  However, Code 
8045, brain disease due to trauma, provides that ratings 
under Code 9403 are limited to 10 percent for subjective 
complaints such as headaches.  The veteran must show a 
diagnosis of "multi-infarct dementia" to warrant a higher 
rating.  No doctor has diagnosed multi-infarct dementia.  The 
sole symptom the veteran complains of a as result of his head 
trauma is headaches.  This subjective complaint alone does 
not warrant assignment of a higher rating.


ORDER

A rating in excess of 10 percent for residuals of head trauma 
with headaches is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

